      Case 2:11-cr-00012-RMP     ECF No. 181    filed 04/17/20    PageID.683 Page 1 of 3




 1
                                                                       FILED IN THE

 2
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON




 3                                                               Apr 17, 2020
                                                                  SEAN F. MCAVOY, CLERK


 4

 5
                         UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,
                                                  NO: 2:11-CR-12-RMP-1
 8                             Plaintiff,
           v.                                     ORDER DENYING MOTION FOR
 9                                                COMPASSIONATE RELEASE WITH
                                                  LEAVE TO RENEW
10   WHEELER J. PAAVOLA,

11                             Defendant.

12

13         BEFORE THE COURT is Defendant’s Motion to Modify Term of

14   Imprisonment, Sentence Modification, Compassionate Release, pursuant to 18

15   U.S.C. § 3582(c)(1)(A). ECF No. 108. The Court has considered the motion, the

16   record, and is fully informed.

17         Pursuant to 18 U.S.C. § 3582(c)(1)(A), this Court has the authority to reduce

18   Defendant’s term of imprisonment after certain, administrative remedies have been

19   exhausted. Under that statute, there are restrictions on when the Court may act. The

20   Court may act, “upon motion of the Director of the Bureau of Prisons, or upon

21   motion of the defendant after the defendant has fully exhausted all administrative

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO RENEW ~ 1
      Case 2:11-cr-00012-RMP      ECF No. 181     filed 04/17/20   PageID.684 Page 2 of 3




 1   rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 2   defendant’s behalf . . . .” Additionally, if Defendant files a motion under 18 U.S.C.

 3   § 3582(c)(1)(A) with the Bureau of Prisons, and the Bureau of Prisons does not act

 4   upon his motion within thirty days of receiving it, then Defendant may request relief

 5   directly from this Court, without taking additional steps to exhaust his administrative

 6   remedies. Id.

 7         Defendant does not state whether he has exhausted his administrative

 8   remedies or sought relief from the Bureau of Prisons, and if he did, whether thirty

 9   days have passed since he sought relief. Therefore, the Court has insufficient

10   evidence before it to conclude that it has authority to hear the instant motion, at this

11   time. Defendant is encouraged to read the First Step Act guidelines to address the

12   characteristics that Congress intended the Court to consider, once the Court has

13   authority to do so.

14         Accordingly, IT IS HEREBY ORDERED:

15         1. Defendant’s Motion to Modify Term of Imprisonment, Sentence

16             Modification, Compassionate Release, pursuant to 18 U.S.C. §

17             3582(c)(1)(A), ECF No. 180, is DENIED with leave to renew. The

18             Court grants Defendant leave to renew his motion to include the required

19             information, such as whether he has sought relief from the Bureau of

20             Prisons or has exhausted all his administrative remedies.

21

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO RENEW ~ 2
      Case 2:11-cr-00012-RMP    ECF No. 181     filed 04/17/20   PageID.685 Page 3 of 3




 1         2. If Defendant renews his motion, he must state whether he has exhausted

 2            his administrative remedies, and how he has done so. To the extent

 3            possible, Defendant shall include any documentation illustrating that he

 4            has exhausted his administrative remedies, or that the Bureau of Prisons

 5            has failed to act upon his request for compassionate release. Additionally,

 6            if Defendant renews his motion, he should include a short statement about

 7            his plan if he is released. In that statement, he should include where he

 8            plans to live if he is released and whether his family (daughter and mother)

 9            support his motion for compassionate release.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order and provide a copy to the Defendant.

12         DATED April 17, 2020.

13
                                               s/ Rosanna Malouf Peterson
14                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
15

16

17

18

19

20

21

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO RENEW ~ 3
